OVERTON, Justice.
We have for review Forman v. Fink, 646 So.2d 236 (Fla. 3d DCA 1994), which concerns the appropriate scope of discovery necessary to impeach the testimony of an opponent’s expert medical witness.1 We addressed this same issue in Elkins v. Syken, 672 So.2d 517 (Fla.1996). In accordance with our decision in Elkins, we approve the decision of the district court in the instant case.
It is so ordered.
GRIMES, C.J., and SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.

. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.